Order, Family Court, New York County (Sheldon Rand, J.), entered November 5, 1992, which, to the extent appealed from, found appellant had personally neglected the subject child and terminated her parental rights, unanimously affirmed, without costs.
The record establishes by clear and convincing evidence that, despite petitioner’s exercise of due diligence to strengthen the parental relationship, through counseling, visitation arrangements and social assistance, appellant failed, substantially and continuously, for more than one year, to maintain contact with the child or to plan for the child’s future to the extent physically and financially possible (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). There is no statutory requirement that the agency actively superintend a comprehensive range of social and medical programs, including arranging for the mother’s learning to read and closely managing her emotional therapy (see, Matter of Anonymous, 40 NY2d 96).
The mother did not object to the admission of certain "progress notes” as hearsay during the factfinding hearing, and cannot now raise the issue for the first time (Matter of New York City Asbestos Litig., 188 AD2d 214, 225-226, affd 82 NY2d 821). In any event, the case records were correctly received as business records (see, Matter of F. Children, 199 *475AD2d 81). Concur—Sullivan, J. P., Carro, Ellerin and Asch, JJ.